Exhibit 10.7

 
THIS WARRANT AND ANY SHARES OF COMMON STOCK ISSUED UPON EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE AFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
 


 
XA, INC.
 
WARRANT TO PURCHASE
 
4,000 SHARES
 
OF COMMON STOCK
 
(SUBJECT TO ADJUSTMENT)
 
(Void after June 22, 2012)
 
 
 
Bridge Warrant No: 1 
 
June 22, 2007
 



 
This certifies that for value, Sands Brothers Venture Capital LLC, or registered
assigns (the ”Holder”), is entitled, subject to the terms set forth below, at
any time from and after June 22, 2007 (the “Original Issuance Date”) and before
5:00 p.m., Eastern Time, on June 22, 2012 (the “Expiration Date”), to purchase
from XA, Inc., a Nevada corporation (the “Company”), Four Thousand (4,000)
shares (subject to adjustment as described herein), of common stock, par value
$0.001 per share, of the Company (the “Common Stock”), upon surrender hereof, at
the principal office of the Company referred to below, with a duly executed
subscription form in the form attached hereto as Exhibit A and simultaneous
payment therefor in lawful, immediately available money of the United States or
otherwise as hereinafter provided, at an initial exercise price per share of
$0.30 (the “Purchase Price”). The Purchase Price is subject to further
adjustment as provided in Section 4 below. The term “Common Stock” shall
include, unless the context otherwise requires, the stock and other securities
and property at the time receivable upon the exercise of this Warrant. The term
“Warrant,” as used herein, shall mean this Warrant and any other Warrants
delivered in substitution or exchange therefor as provided herein.


This Warrant is being issued by the Company together with an 11% Senior Secured
Convertible Promissory Note in the amount of $4,000 (the “Note”) pursuant to the
terms and conditions set forth in the Securities Purchase Agreement dated the
date hereof by and between the Holder and the Company (the “SPA”), in connection
with the sale by the Company of $500,000 aggregate principal amount of Notes
(the “Follow On Notes”).

1

--------------------------------------------------------------------------------





1. Exercise. This Warrant may be exercised at any time or from time to time from
and after the Original Issuance Date and before 5:00 p.m., Eastern Time, on June
22, 2012, unless such Warrant is terminated pursuant to Section 6, below, on any
business day, for the full number of shares of Common Stock called for hereby,
by surrendering it at the principal office of the Company, at 875 North Michigan
Avenue, Suite 2626, Chicago, IL 60611, with the subscription form duly executed,
together with payment in an amount equal to (a) the number of shares of Common
Stock called for on the face of this Warrant, multiplied (b) by the Purchase
Price. Payment of the Purchase Price may be made at Holder’s choosing either:
(1) by payment in immediately available funds; or (2) in lieu of any cash
payment, if this Warrant is exercised on a date when a Registration Statement
(as defined in the Registration Rights Agreement), covering the resale of the
shares of Common Stock issuable upon exercise of this Warrant has not been
declared effective by the Securities and Exchange Commission (the “Commission”),
or is no longer in effect, and the Fair Market Value (as defined below) is equal
to or greater than the Purchase Price, in exchange for the number of shares of
Common Stock equal to the product of (x) the number of shares to which the
Warrants are being exercised multiplied by (y) a fraction, the numerator of
which is the Purchase Price and the denominator of which is the Fair Market
Value (as defined below). This Warrant may be exercised for less than the full
number of shares of Common Stock at the time called for hereby, except that the
number of shares receivable upon the exercise of this Warrant as a whole, and
the sum payable upon the exercise of this Warrant as a whole, shall be
proportionately reduced. Upon a partial exercise of this Warrant in accordance
with the terms hereof, this Warrant shall be surrendered, and a new Warrant of
the same tenor and for the purchase of the number of such shares not purchased
upon such exercise shall be issued by the Company to Holder without any charge
therefor. A Warrant shall be deemed to have been exercised immediately prior to
the close of business on the date of its surrender for exercise as provided
above, and the person entitled to receive the shares of Common Stock issuable
upon such exercise shall be treated for all purposes as the holder of such
shares of record as of the close of business on such date. Within two (2)
business days after such date, the Company shall issue and deliver to the person
or persons entitled to receive the same a certificate or certificates for the
number of full shares of Common Stock issuable upon such exercise, together with
cash, in lieu of any fraction of a share, equal to such fraction of the then
Fair Market Value on the date of exercise of one full share of Common Stock.  
 
“Fair Market Value” shall mean, as of any date: (i) if shares of the Common
Stock are listed on a national securities exchange, the average of the closing
prices as reported for composite transactions during the ten (10) consecutive
trading days preceding the trading day immediately prior to such date or, if no
sale occurred on a trading day, then the mean between the closing bid and asked
prices on such exchange on such trading day; (ii) if shares of the Common Stock
are not so listed but are traded on the NASDAQ National Market (“NNM”), the
average of the closing prices as reported on the NNM during the ten (10)
consecutive trading days preceding the trading day immediately prior to such
date or, if no sale occurred on a trading day, then the mean between the highest
bid and lowest asked prices as of the close of business on such trading day, as
reported on the NNM; or if applicable, the Nasdaq Capital Market (“NCM”), (iii)
if not then included for quotation on the NNM or the NCM, the average of the
highest reported bid and lowest reported asked prices as reported by the OTC
Bulletin Board of the National Quotation Bureau, as the case may be; or (iv) if
the shares of the Common Stock are not then publicly traded, the fair market
price of the Common Stock as determined in good faith by the independent members
of the Board of Directors of the Company and the Holders of all Warrants.
 

2

--------------------------------------------------------------------------------



 
2. Shares Fully Paid; Payment of Taxes. All shares of Common Stock issued upon
the exercise of this Warrant shall be validly issued, fully paid and
non-assessable, and the Company shall pay all taxes and other governmental
charges (other than income taxes to the holder) that may be imposed in respect
of the issue or delivery thereof.
 
3. Transfer and Exchange. (a) Neither this Warrant nor the Common Stock to be
issued upon exercise hereof (the “Warrant Shares”) have been registered under
the Act or any state securities laws (“Blue Sky Laws”). This Warrant has been
acquired for investment purposes and not with a view to distribution or resale
and may not be sold or otherwise transferred without: (i) an effective
registration statement for such Warrant under the Act and such applicable Blue
Sky Laws; or (ii) an opinion of counsel reasonably satisfactory to the Company
that registration is not required under the Act or under any applicable Blue Sky
Laws.
 
(b) Upon compliance with applicable federal and state securities laws as set
forth in Section 3(a), above, this Warrant and all rights hereunder are
transferable, in whole or in part, on the books of the Company maintained for
such purpose at its Principal Office by the Holder in person or by duly
authorized attorney, upon surrender of this Warrant together with a completed
and executed assignment form in the form attached hereto as Exhibit B, and
payment of any necessary transfer tax or other governmental charge imposed upon
such transfer. Upon any partial transfer, the Company will issue and deliver to
the assignee a new Warrant with respect to the shares of Common Stock for which
it is exercisable that have been transferred, and will deliver to the Holder a
new Warrant or Warrants with respect to the shares of Common Stock not so
transferred. A Warrant may be transferred only by the procedure set forth
herein. No transfer shall be effective until such transfer is recorded on the
books of the Company, provided that such transfer is recorded promptly by the
Company, and until such transfer on such books, the Company shall treat the
registered Holder hereof as the owner of the Warrant for all purposes.
 
(c) This Warrant is exchangeable at the Principal Office for two or more new
Warrants, each in the form of this Warrant, to purchase the same aggregate
number of shares of Common Stock, each new Warrant to represent the right to
purchase such number of shares as the Holder shall designate at the time of such
exchange, but which shall not exceed the total number of shares for which this
Warrant may be from time to time exercisable.
 
(d) Transfer of the Warrant Shares issued upon the exercise of this Warrant
shall be restricted in the same manner and to the same extent as the Warrant,
and the certificates representing such Warrant Shares shall bear substantially
the following legend, until such Warrant Shares have been registered under the
Act or may be removed as otherwise permitted under the Act:
 
“THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
APPLICABLE STATE SECURITIES LAW AND MAY NOT BE TRANSFERRED UNTIL (i) A
REGISTRATION STATEMENT UNDER THE ACT OR SUCH APPLICABLE STATE SECURITIES LAWS
SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (ii) IN THE OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY, REGISTRATION UNDER THE ACT OR SUCH
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER.”
 

3

--------------------------------------------------------------------------------



 
(e) The Holder and the Company agree to execute such other documents and
instruments as counsel to the Company deems necessary to effect the compliance
of the issuance of this Warrant and any Warrant Shares issued upon exercise
hereof with applicable federal and state securities laws, including compliance
with applicable exemptions from the registration requirements of such laws.
 
4. Anti-Dilution Provisions. The Purchase Price in effect at any time and the
number and kind of securities issuable upon conversion of this Warrant shall be
subject to adjustment from time to time upon the happening of certain events as
follows:
 
A.  Adjustment for Stock Splits and Combinations. If the Company at any time or
from time to time on or after the date of Warrant issuance (the “Original
Issuance Date”) effects a subdivision of the outstanding Common Stock, the
Purchase Price then in effect immediately before that subdivision shall be
proportionately decreased, and conversely, if the Company at any time or from
time to time on or after the Original Issuance Date combines the outstanding
shares of Common Stock into a smaller number of shares, the Purchase Price then
in effect immediately before the combination shall be proportionately increased.
Any adjustment under this Section 4(A) shall become effective at the close of
business on the date the subdivision or combination becomes effective.
 
B.  Adjustment for Certain Dividends and Distributions. If the Company at any
time or from time to time on or after the Original Issuance Date makes or fixes
a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in additional shares of Common
Stock, then and in each such event the Purchase Price then in effect shall be
decreased as of the time of such issuance or, in the event such record date is
fixed, as of the close of business on such record date, by multiplying the
Purchase Price then in effect by a fraction (1) the numerator of which is the
total number of shares of Common Stock issued and outstanding immediately prior
to the time of such issuance or the close of business on such record date and
(2) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution; provided, however, that if
such record date is fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Purchase Price
shall be recomputed accordingly as of the close of business on such record date
and thereafter the Purchase Price shall be adjusted pursuant to this
Section 4(B) as of the time of actual payment of such dividends or
distributions.
 

4

--------------------------------------------------------------------------------



C.  Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time on or after the Original Issuance Date makes,
or fixes a record date for the determination of holders of Common Stock entitled
to receive, a dividend or other distribution payable in securities of the
Company other than shares of Common Stock, then and in each such event provision
shall be made so that the Holders of Warrants shall receive upon exercise
thereof, in addition to the number of shares of Common Stock receivable
thereupon, the amount of securities of the Company which they would have
received had their Warrants been exercised into Common Stock on the date of such
event and had they thereafter, during the period from the date of such event to
and including the conversion date, retained such securities receivable by them
as aforesaid during such period, subject to all other adjustments called for
during such period under this Section 4 with respect to the rights of the
Holders of the Warrants.
 
D.  Adjustment for Reclassification, Exchange and Substitution. In the event
that at any time or from time to time on or after the Original Issuance Date,
the Common Stock issuable upon the exercise of the Warrants is changed into the
same or a different number of shares of any class or classes of stock, whether
by recapitalization, reclassification or otherwise (other than a subdivision or
combination of shares or stock dividend or a reorganization, merger,
consolidation or sale of assets, provided for elsewhere in this Section 4), then
and in any such event each Holder of Warrants shall have the right thereafter to
exercise such Warrant to receive the kind and amount of stock and other
securities and property receivable upon such recapitalization, reclassification
or other change, by holders of the maximum number of shares of Common Stock for
which such Warrants could have been exercised immediately prior to such
recapitalization, reclassification or change, all subject to further adjustment
as provided herein.
 
E.  Recapitalization, Reorganization, Reclassification, Consolidation, Merger or
Sale.
 
(i) In case the Company after the Original Issuance Date shall do any of the
following (each, a "Triggering Event"): (a) consolidate or merge with or into
any other individual or entity (“Person”)and the Company shall not be the
continuing or surviving corporation of such consolidation or merger, or (b)
permit any other Person to consolidate with or merge into the Company and the
Company shall be the continuing or surviving Person but, in connection with such
consolidation or merger, any common or preferred stock (“Capital Stock”) of the
Company shall be changed into or exchanged for Securities of any other Person or
cash or any other property, or (c) transfer all or substantially all of its
properties or assets to any other Person, or (d) effect a capital reorganization
or reclassification of its Capital Stock, then, and in the case of each such
Triggering Event, proper provision shall be made to the Exercise Price and the
number of shares of Warrant Shares that may be purchased upon exercise of this
Warrant so that, upon the basis and the terms and in the manner provided in this
Warrant, the Holder of this Warrant shall be entitled upon the exercise hereof
at any time after the consummation of such Triggering Event, to the extent this
Warrant is not exercised prior to such Triggering Event, to receive at the
Exercise Price as adjusted to take into account the consummation of such
Triggering Event, in lieu of the Common Stock issuable upon such exercise of
this Warrant prior to such Triggering Event, the Securities, cash and property
to which such Holder would have been entitled upon the consummation of such
Triggering Event if such Holder had exercised the rights represented by this
Warrant immediately prior thereto (including the right of a shareholder to elect
the type of consideration it will receive upon a Triggering Event), subject to
adjustments (subsequent to such corporate action) as nearly equivalent as
possible to the adjustments provided for elsewhere in this Section 4, and the
Exercise Price shall be adjusted to equal the product of (A) the closing price
of the common stock of the continuing or surviving corporation as a result of
such Triggering Event as of the date immediately preceding the date of the
consummation of such Triggering Event multiplied by (B) the quotient of (i) the
Exercise Price divided by (ii) the per share Fair Market Value of the Common
Stock as of the date immediately preceding the Original Issuance Date; provided,
however, the Holder at its option may elect to receive an amount in cash equal
to the lesser of (a) the value of this Warrant calculated in accordance with the
Black-Scholes formula; and (b) $1.00 (subject to adjustment in the event the
Company affects a stock split) per Warrant Share. Immediately upon the
occurrence of a Triggering Event, the Company shall notify the Holder in writing
of such Triggering Event and provide the calculations in determining the number
of shares of Warrant Shares issuable upon exercise of the new warrant and the
adjusted Exercise Price. Upon the Holder’s request, the continuing or surviving
corporation as a result of such Triggering Event shall issue to the Holder a new
warrant of like tenor evidencing the right to purchase the adjusted number of
shares of Warrant Shares and the adjusted Exercise Price pursuant to the terms
and provisions of this Section 4(E)(i). Notwithstanding the foregoing to the
contrary, this Section 4(E)(i) shall only apply if the surviving entity pursuant
to any such Triggering Event is a company that has a class of equity securities
registered pursuant to the Securities Exchange Act of 1934, as amended, and its
common stock is listed or quoted on a national securities exchange, national
automated quotation system or the OTC Bulletin Board. In the event that the
surviving entity pursuant to any such Triggering Event is not a public company
that is registered pursuant to the Securities Exchange Act of 1934, as amended,
or its common stock is not listed or quoted on a national securities exchange,
national automated quotation system or the OTC Bulletin Board, then the Holder
shall have the right to demand that the Company pay to the Holder an amount in
cash equal to the value of this Warrant calculated in accordance with the
Black-Scholes formula.

5

--------------------------------------------------------------------------------





(ii) In the event that the Holder has elected not to exercise this Warrant prior
to the consummation of a Triggering Event and has also elected not to receive an
amount in cash equal to the value of this Warrant calculated in accordance with
the Black-Scholes formula pursuant to the provisions of Section 4(E)(i) above
(and subject to the limit described in Section 4(E)(i), above), so long as the
surviving entity pursuant to any Triggering Event is a company that has a class
of equity securities registered pursuant to the Securities Exchange Act of 1934,
as amended, and its common stock is listed or quoted on a national securities
exchange, national automated quotation system or the OTC Bulletin Board, the
surviving entity and/or each Person (other than the Company) which may be
required to deliver any Securities, cash or property upon the exercise of this
Warrant as provided herein shall assume, by written instrument delivered to, and
reasonably satisfactory to, the Holder of this Warrant, (A) the obligations of
the Company under this Warrant (and if the Company shall survive the
consummation of such Triggering Event, such assumption shall be in addition to,
and shall not release the Company from, any continuing obligations of the
Company under this Warrant) and (B) the obligation to deliver to such Holder
such Securities, cash or property as, in accordance with the foregoing
provisions of this subsection (ii), such Holder shall be entitled to receive,
and the surviving entity and/or each such Person shall have similarly delivered
to such Holder an opinion of counsel for the surviving entity and/or each such
Person, which counsel shall be reasonably satisfactory to such Holder, or in the
alternative, a written acknowledgement executed by the President or Chief
Financial Officer of the Company, stating that this Warrant shall thereafter
continue in full force and effect and the terms hereof (including, without
limitation, all of the provisions of this subsection (ii)) shall be applicable
to the Securities, cash or property which the surviving entity and/or each such
Person may be required to deliver upon any exercise of this Warrant or the
exercise of any rights pursuant hereto.

6

--------------------------------------------------------------------------------



 
F.  Sale of Shares Below Purchase Price:
 
(1)  If at any time or from time to time following the Original Issuance Date,
the Company issues or sells, or is deemed by the express provisions of this
Section 4(F) to have issued or sold, Additional Shares of Common Stock (as
hereinafter defined), other than as a dividend or other distribution on any
class of stock and other than upon a subdivision or combination of shares of
Common Stock, in either case as provided in Section 4(A) above, for an Effective
Price (as hereinafter defined) less than the then existing Purchase Price, then
and in each such case the then existing Purchase Price shall be reduced, as of
the opening of business on the date of such issue or sale, to a price equal to
the Effective Price for such Additional Shares of Common Stock.
 
(2) For the purpose of making any adjustment required under Section 4(F), the
consideration received by the Company for any issue or sale of securities shall
(I) to the extent it consists of cash be computed at the amount of cash received
by the Company, (II) to the extent it consists of property other than cash, be
computed at the fair value of that property as determined in good faith by the
board of directors of the Company (the “Board”), (III) if Additional Shares of
Common Stock, Convertible Securities (as hereinafter defined) or rights or
options to purchase either Additional Shares of Common Stock or Convertible
Securities are issued or sold together with other stock or securities or other
assets of the Company for a consideration which covers both, be computed as the
portion of the consideration so received that may be reasonably determined in
good faith by the Board to be allocable to such Additional Shares of Common
Stock, Convertible Securities or rights or options, and (IV) be computed after
reduction for all expenses payable by the Company in connection with such issue
or sale.
 
(3) For the purpose of the adjustment required under Section 4(F), if the
Company issues or sells any rights, warrants or options for the purchase of, or
stock or other securities convertible into or exchangeable for, Additional
Shares of Common Stock (such convertible or exchangeable stock or securities
being hereinafter referred to as “Convertible Securities”) and if the Effective
Price of such Additional Shares of Common Stock is less than the Purchase Price
then in effect, then in each case the Company shall be deemed to have issued at
the time of the issuance of such rights, warrants, options or Convertible
Securities the maximum number of Additional Shares of Common Stock issuable upon
exercise, conversion or exchange thereof and to have received as consideration
for the issuance of such shares an amount equal to the total amount of the
consideration, if any, received by the Company for the issuance of such rights,
warrants, options or Convertible Securities, plus, in the case of such rights,
warrants or options, the minimum amounts of consideration, if any, payable to
the Company upon the exercise of such rights, warrants or options, plus, in the
case of Convertible Securities, the minimum amounts of consideration, if any,
payable to the Company (other than by cancellation of liabilities or obligations
evidenced by such Convertible Securities) upon the conversion or exchange
thereof. No further adjustment of the Purchase Price, adjusted upon the issuance
of such rights, warrants, options or Convertible Securities, shall be made as a
result of the actual issuance of Additional Shares of Common Stock on the
exercise of any such rights, warrants or options or the conversion or exchange
of any such Convertible Securities. If any such rights or options or the
conversion or exchange privilege represented by any such Convertible Securities
shall expire without having been exercised, the Purchase Price adjusted upon the
issuance of such rights, warrants, options or Convertible Securities shall be
readjusted to the Purchase Price which would have been in effect had an
adjustment been made on the basis that the only Additional Shares of Common
Stock so issued were the Additional Shares of Common Stock, if any, actually
issued or sold on the exercise of such rights, warrants, or options or rights of
conversion or exchange of such Convertible Securities, and such Additional
Shares of Common Stock, if any, were issued or sold for the consideration
actually received by the Company upon such exercise, plus the consideration, if
any, actually received by the Company for the granting of all such rights,
warrants, or options, whether or not exercised, plus the consideration received
for issuing or selling the Convertible Securities actually converted or
exchanged, plus the consideration, if any, actually received by the Company
(other than by cancellation of liabilities or obligations evidenced by such
Convertible Securities) on the conversion or exchange of such Convertible
Securities.
 

7

--------------------------------------------------------------------------------



 
(4) For the purpose of the adjustment required under Section 4(F), if the
Company issues or sells, or is deemed by the express provisions of this
Section 4 to have issued or sold, any rights or options for the purchase of
Convertible Securities and if the Effective Price of the Additional Shares of
Common Stock underlying such Convertible Securities is less than the Purchase
Price then in effect, then in each such case the Company shall be deemed to have
issued at the time of the issuance of such rights or options the maximum number
of Additional Shares of Common Stock issuable upon conversion or exchange of the
total amount of Convertible Securities covered by such rights or options and to
have received as consideration for the issuance of such Additional Shares of
Common Stock an amount equal to the amount of consideration, if any, received by
the Company for the issuance of such rights, warrants or options, plus the
minimum amounts of consideration, if any, payable to the Company upon the
exercise of such rights, warrants or options, plus the minimum amount of
consideration, if any, payable to the Company (other than by cancellation of
liabilities or obligations evidenced by such Convertible Securities) upon the
conversion or exchange of such Convertible Securities. No further adjustment of
the Purchase Price, adjusted upon the issuance of such rights, warrants or
options, shall be made as a result of the actual issuance of the Convertible
Securities upon the exercise of such rights, warrants or options or upon the
actual issuance of Additional Shares of Common Stock upon the conversion or
exchange of such Convertible Securities. The provisions of paragraph (3) above
for the readjustment of the Purchase Price upon the expiration of rights,
warrants or options or the rights of conversion or exchange of Convertible
Securities shall apply mutatis mutandis to the rights, warrants options and
Convertible Securities referred to in this paragraph (4).
 
(5) “Additional Shares of Common Stock” shall mean all shares of Common Stock
(or any debt or equity securities convertible or exercisable into Common Stock)
issued by the Company on or after the Original Issuance Date, whether or not
subsequently reacquired or retired by the Company, other than (I) the Warrant
Shares, (II) the shares of Common Stock issuable upon conversion of the Note,
(III) shares of Common Stock issuable upon exercise of warrants, options and
convertible securities outstanding as of the Original Issuance Date (provided
that the terms of such warrants, options and convertible securities are not
modified after the Original Issuance Date to adjust the exercise price),
(IV) shares of Common Stock issued pursuant to any event for which adjustment is
made to the Purchase Price under Section 4 hereof or to the exercise price under
the anti-dilution provisions of any securities outstanding as of the Original
Issuance Date (including the Notes), and (V) 25,000 shares of common stock which
the Company has previously agreed to issue to its legal counsel, David M. Loev
(as disclosed in its SEC filings, which shares have not been issued to date).
The “Effective Price” of Additional Shares of Common Stock shall mean the
quotient determined by dividing the total number of Additional Shares of Common
Stock issued or sold, or deemed to have been issued or sold by the Company under
this Section 4F, into the aggregate consideration received, or deemed to have
been received, by the Company for such issue under this Section 4F, for such
Additional Shares of Common Stock.
 

8

--------------------------------------------------------------------------------



 
(6) Other than a reduction pursuant to its applicable anti-dilution provisions,
any reduction in the conversion price of any Convertible Security, whether
outstanding on the Original Issuance Date or thereafter, or the price of any
option, warrant or right to purchase Common Stock or any Convertible Security
(whether such option, warrant or right is outstanding on the Original Issuance
Date or thereafter), to an Effective Price less than the current Purchase Price,
shall be deemed to be an issuance of such Convertible Security and all such
options, warrants or rights at such Effective Price, and the provisions of
Sections 4(F)(3), (4) and (5) shall apply thereto mutatis mutandis.
 
(7) Any time an adjustment is made to the Purchase Price pursuant to Section
4(F), a corresponding proportionate change shall be made to the number of shares
of Common Stock issuable upon conversion of this Warrant.
 
G.  No Adjustments in Certain Circumstances. No adjustment in the Purchase Price
shall be required unless such adjustment would require an increase or decrease
of at least one ($0.01) cent in such price; provided, however, that any
adjustments which by reason of this Section 4(G) are not required to be made
shall be carried forward and taken into account in any subsequent adjustment
required to be made hereunder. All calculations under this Section 4(G) shall be
made to the nearest cent or to the nearest one-hundredth of a share, as the case
may be.
 
5. Notices of Record Date. In case:
 
A. the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of the Warrants)
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right, or
 
B. of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation, or
 
C. of any voluntary dissolution, liquidation or winding-up of the Company; then,
and in each such case, the Company will mail or cause to be mailed to each
holder of a Warrant at the time outstanding a notice specifying, as the case may
be, (a) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (b) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is expected to take place, and the time, if any is to be fixed, as of
which the holders of record of Common Stock (or such stock or securities at the
time receivable upon the exercise of the Warrants) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up, such
notice shall be mailed at least ten (10) days prior to the date therein
specified.
 

9

--------------------------------------------------------------------------------



 
6. [Intentionally removed.]
 
7. Loss or Mutilation. Upon receipt by the Company of evidence satisfactory to
it (in the exercise of reasonable discretion) of the ownership of and the loss,
theft, destruction or mutilation of any Warrant and (in the case of loss, theft
or destruction) of indemnity satisfactory to it (in the exercise of reasonable
discretion), and (in the case of mutilation) upon surrender and cancellation
thereof, the Company will execute and deliver in lieu thereof a new Warrant of
like tenor.
 
8. Reservation of Common Stock. The Company shall at all times reserve and keep
available for issue upon the exercise of Warrants such number of its authorized
but unissued shares of Common Stock as will be sufficient to permit the exercise
in full of all outstanding Warrants. All of the shares of Commons Stock issuable
upon the exercise of the rights represented by this Warrant will, upon issuance
and receipt of the Purchase Price therefor, be fully paid and nonassessable, and
free from all preemptive rights, rights of first refusal or first offer, taxes,
liens and charges of whatever nature, with respect to the issuance thereof.
 
9. Registration Rights Agreement. The Holder of this Warrant is entitled to have
a portion of the Warrant Shares registered for resale under the Act, pursuant to
and in accordance with the Registration Rights Agreement dated as of the date
hereof by and between the Holder and the Company.
 
10. No Rights as Stockholder Conferred by Warrants. The Warrant shall not
entitle the Holder hereof to any of the rights, either at law or in equity, of a
stockholder of the Company. The Holder shall, upon the exercise thereof, not be
entitled to any dividend that may have accrued or which may previously have been
paid with respect to shares of stock issuable upon the exercise of the Warrant,
except as may otherwise be provided in Section 4 hereof.
 
11. Notices. All notices and other communications from the Company to the Holder
of this Warrant shall be mailed by first class, registered or certified mail,
postage prepaid, and/or a nationally recognized overnight courier service to the
address furnished to the Company in writing by the Holder.
 
12. Change; Modifications; Waiver. No terms of this Warrant may be amended,
waived or modified except by the express written consent of the Company and the
holders of not less than 50.1% of the shares of Common Stock then issuable under
outstanding Warrants issued in connection with the Company’s August, September,
and October 2006 warrants, and June 2007 warrants; provided, however, that no
such amendment or waiver shall reduce the Warrant Share Number, increase the
Purchase Price, shorten the period during which this Warrant may be exercised or
modify any provision of this Section 12 without the consent of the Holder of
this Warrant. Notwithstanding the foregoing sentence, the Purchase Price will be
subject to adjustment in the event of a forward or reverse stock split. No
consideration shall be offered or paid to any person to amend or consent to a
waiver or modification of any provision of this Warrant unless the same
consideration is also offered to all holders of the Warrants.
 

10

--------------------------------------------------------------------------------



 
13. Endorsement of Warrants. The Warrant when presented or surrendered for
exchange, transfer or registration shall be accompanied (if so required by the
Company) by an assignment in the form attached hereto as Exhibit B or such other
written instrument of transfer, in form satisfactory to the Company, duly
executed by the registered Holder or by his duly authorized attorney.
 
14. Agreement of Warrant Holders. The Holder, and to the extent that portions of
this Warrant are assigned and there is more than one Holder of warrants
exercisable for the Warrant Shares, every holder of a Warrant, by accepting the
same, consents and agrees with the Company and with all other Warrant holders
that: (a) the Warrants are transferable only as permitted by Section 3 above;
(b) the Warrants are transferable only on the registry books of the Company as
herein provided; and (c) the Company may deem and treat the person in whose name
the Warrant certificate is registered as the absolute owner thereof and of the
Warrants evidenced thereby for all purposes whatsoever, and the Company shall
not be affected by any notice to the contrary.
 
15. Payment of Taxes. The Company will pay all stamp, transfer and other similar
taxes payable in connection with the original issuance of this Warrant and the
shares of Common Stock issuable upon exercise thereof, provided, however, that
the Company shall not be required to (i) pay any such tax which may be payable
in respect of any transfer involving the transfer and delivery of this Warrant
or the issuance or delivery of certificates for shares of Common Stock issuable
upon exercise thereof in a name other than that of the registered Holder of this
Warrant or (ii) issue or deliver any certificate for shares of Common Stock upon
the exercise of this Warrant until any such tax required to be paid under clause
(i) shall have been paid, all such tax being payable by the holder of this
Warrant at the time of surrender.
 
16. Ownership Cap and Exercise Restriction. Notwithstanding anything to the
contrary set forth in this Warrant, at no time may a Holder of this Warrant
exercise this Warrant if the number of shares of Common Stock to be issued
pursuant to such exercise would exceed, when aggregated with all other shares of
Common Stock owned by such Holder at such time, the number of shares of Common
Stock which would result in such Holder beneficially owning (as determined in
accordance with Section 13(d) of the Exchange Act and the rules thereunder) in
excess of 9.9% of the then issued and outstanding shares of Common Stock;
provided, however, that upon a holder of this Warrant providing the Company with
sixty-one (61) days notice (pursuant to Section 13 hereof) (the "Waiver Notice")
that such Holder would like to waive this Section 7 with regard to any or all
shares of Common Stock issuable upon exercise of this Warrant, this Section 7
will be of no force or effect with regard to all or a portion of the Warrant
referenced in the Waiver Notice; provided, further, that this provision shall be
of no further force or effect during the sixty-one (61) days immediately
preceding the expiration of the term of this Warrant.


17. Fractional Interest. The Company shall not be required to issue fractional
shares of Common Stock on the exercise of this Warrant. If more than one Warrant
shall be presented for exercise at the same time by the Holder, the number of
full shares of Common Stock which shall be issuable upon such exercise shall be
computed on the basis of the aggregate number of shares of Common Stock
acquirable on exercise of the Warrants so presented. If any fraction of a share
of Common Stock would, except for the provisions of this Section 17, be issuable
on the exercise of any Warrant (or specified portion thereof), the Company shall
pay an amount in cash calculated by it to be equal to the Purchase Price per
share multiplied by such fraction computed to the nearest whole cent. The Holder
by his acceptance of this Warrant expressly waives any and all rights to receive
any fraction of a share of Common Stock or a stock certificate representing a
fraction of a share of Common Stock.
 
18. Entire Agreement. This Warrant constitutes the full and entire understanding
and agreement among the parties with regard to the subject matter hereof and no
party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants or agreements except as specifically set
forth herein.
 
19. Successors and Assigns. All covenants and provisions of this Warrant by or
for the benefit of the Company or the Holder of this Warrant shall bind and
inure to the benefit of their respective successors, permitted assigns, heirs
and personal representatives.
 
20. Termination. This Warrant shall terminate at 5:00 p.m., Eastern Time, on the
Expiration Date or upon such earlier date on which all of this Warrant has been
exercised (the “Termination Date”).
 
21. Headings. The headings in this Warrant are for purposes of convenience in
reference only, and shall not be deemed to constitute a part hereof.
 
22. Governing Law, Etc. This Agreement shall be governed by and construed
exclusively in accordance with the internal laws of the State of New York
without regard to the conflicts of laws principles thereof. The parties hereto
hereby irrevocably agree that any suit or proceeding arising directly and/or
indirectly pursuant to or under this Agreement, shall be brought solely in a
federal or state court located in the City, County and State of New York. By its
execution hereof, the parties hereby covenant and irrevocably submit to the
in personam jurisdiction of the federal and state courts located in the City,
County and State of New York and agree that any process in any such action may
be served upon any of them personally, or by certified mail or registered mail
upon them or their agent, return receipt requested, with the same full force and
effect as if personally served upon them in New York City. The parties hereto
waive any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense or lack of in personam jurisdiction with
respect thereto. In the event of any such action or proceeding, the party
prevailing therein shall be entitled to payment from the other party hereto of
all of its reasonable legal fees and expenses.
 
Remainder of Page Intentionally Left Blank
 

11

--------------------------------------------------------------------------------



WARRANT SIGNATURE PAGE
 


 


 
Dated: June 22, 2007
 

     
XA, INC.
         
By: /s/ Joseph Wagner
 
Name: Joseph Wagner
 
Title: President & CEO



 


 


 


 

 
 
4,000 Shares
 
 
12

--------------------------------------------------------------------------------


 


 
EXHIBIT A
 
SUBSCRIPTION FORM
 
(To be executed only upon exercise of Warrant)
 


 
The undersigned registered owner of this Warrant irrevocably exercises this
Warrant and purchases _______ shares of the Common Stock of XA, Inc.,
purchasable with this Warrant, and herewith makes payment therefor (either in
cash or pursuant to the cashless exercise provisions set forth in Section 1 of
the Warrant), all at the price and on the terms and conditions specified in this
Warrant.
 
Dated:     







 
(Signature of Registered Owner)
         
(Street Address)
         
(City / State / Zip Code)







 

 

13

--------------------------------------------------------------------------------




EXHIBIT B
 
FORM OF ASSIGNMENT
 


 
FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
Name of Assignee
Address
Number of Shares
                 



and does hereby irrevocably constitute and appoint __________________________
Attorney to make such transfer on the books of XA, Inc., maintained for the
purpose, with full power of substitution in the premises.
 
Dated:     
 


 

     
(Signature)
         
(Witness)





The undersigned Assignee of the Warrant hereby makes to XA, Inc., as of the date
hereof, with respect to the Assignee, all of the representations and warranties
made by the Holder, and the undersigned Assignee agrees to be bound by all the
terms and conditions of the Warrant and the XA, Inc. Registration Rights
Agreement, dated as of ______ __, 2006, by and between XA, Inc. and the Holder.




Dated:     







     
(Signature)





14

--------------------------------------------------------------------------------

